EXAMINER’S COMMENTS
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 01 June 2021 has been entered in full, including the substitute specification.  Claims 2-74, 76, 77, 80, 82-93, and 96-146 are canceled.  Claims 1, 75, 78, 79, 81, 94, 95, and 147-149 are under examination.

Withdrawn Objections And/Or Rejections
	The amendment (received 01 June 2021) has placed the application fully in compliance with the sequence rules, thus resolving the issues raised at pp. 2-3 of the previous Office action (mailed 01 March 2021).
	The rejection of claim 147 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 01 March 2021) is withdrawn in view of the amended claims (received 01 June 2021).  The provisional rejection of claims 1, 75, 78, 79, 81, 94, 95, and 147 on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 16/762,844 (reference application) as set forth at pp. 5-6 of the previous Office action (mailed 01 March 2021) is withdrawn in view of the following facts: (1) the provisional rejection is the only issue remaining in the application, and (2) the copending claims are not otherwise in condition for allowance.

Conclusion
	Claims 1, 75, 78, 79, 81, 94, 95, and 147-149 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
08 June 2021